Exhibit 10.1

EXECUTIVE RETENTION AGREEMENT

THIS EXECUTIVE RETENTION AGREEMENT (“Agreement”) is made as of the 1st day of
April, 2010, by and between STERIS Corporation, an Ohio corporation (the
“Company”), and Peter A. Burke (“Executive”). Capitalized terms not otherwise
defined are used as defined in Exhibit A.

1. EMPLOYEE STATUS. As of the date of this Agreement, the Company is employing
Executive, and Executive has agreed to be employed by the Company, upon and
subject to the terms of this Agreement, as Senior Vice President. Executive
agrees to continue to perform the duties as are reasonably assigned to him by
the President and Chief Executive Officer (CEO) of the Company and comply with
the terms of this Agreement. As used herein, “employment”, “employed”, or
similar terms shall include employment by STERIS Corporation or its
subsidiaries, parent or affiliates.

2. RESPONSIBILITIES. Except as otherwise specified in Section 8 of this
Agreement while employed by the Company, Executive shall:

(a) diligently and faithfully serve the Company in the capacities described
above, and shall devote his best, good faith efforts and full business time and
attention to the advancement of the Company’s interests and to the benefit of
the Company’s shareholders;

(b) diligently and faithfully carry out the policies, programs and directions of
the CEO and the Board of Directors of the Company; and

(c) fully cooperate with such other employees of, and consultants and
representatives retained by, the Company.

3. COMPENSATION. The Company will compensate Executive for his services during
his employment by the Company as follows:

(a) Base Compensation. The Company shall pay to Executive base compensation
(salary) at his current rate for the 2010 Fiscal Year, payable in accordance
with the Company’s normal payroll schedule. Executive’s base compensation in
subsequent Fiscal Years while this Agreement is in effect shall be determined by
the Company’s CEO and Board of Directors, but shall not be less than the rate of
base compensation (salary) paid to Executive in Fiscal Year 2010. All payments
are subject to all applicable taxes and other withholdings.

(b) Bonus. Executive shall have the opportunity to participate in the Company’s
Management Incentive Compensation Plan (“Bonus”). Executive’s Bonus opportunity
shall be established annually by the Company’s Board of Directors, and shall be
communicated to Executive in writing at or about the same time as communicated
by the Company to similarly situated employees. Any Bonus payable under this
Agreement shall be paid to Executive in a single lump sum, and shall be subject
to applicable taxes, other withholdings, and the criteria and conditions of the
Management Incentive Compensation Plan.

(c) Benefits. Executive shall be entitled to participate in all benefit plans
maintained from time to time by the Company for regular, full-time employees,
currently including medical insurance, life insurance, dental, vacation,
flexible spending account and short- and long-term disability plans. The
maintenance and terms of any such plan shall be determined in the sole
discretion of the Company. During his employment, Executive will be entitled to
participate in any applicable, additional benefits and perquisites approved by
the Company’s Board of Directors.

(d) Reimbursement of Expenses. Executive shall be entitled to reimbursement of
ordinary and necessary out-of-pocket expenses reasonably incurred by Executive
on behalf of the Company in the course of performing duties on behalf of the
Company, upon furnishing appropriate documentation in the form and substance
satisfactory to the Company and subject to the Company’s expense reimbursement
policies as in effect at the time the expense is incurred.



--------------------------------------------------------------------------------

(e) Equity-Based Compensation. Subject to the approval of the Company’s Board of
Directors and the terms and conditions of applicable programs, Executive shall
be eligible for stock option and/or restricted share grants under the Company’s
equity programs as may be in effect from time to time.

4. EMPLOYMENT DURATION AND TERM. There is no specified term or duration of
employment of the Executive, as Executive’s employment with the Company is
at-will. Therefore, either party can terminate the employment relationship at
any time by written notice effective upon receipt. Such termination shall not,
however, affect the surviving terms of this Agreement and the “Other Agreements”
as defined below. The term of this Agreement shall commence on the date of this
Agreement and shall terminate on the earlier of the date the Executive’s
employment with the Company terminates or the “Expiration Date” as defined below
in Paragraph 5(b) or 5(c), as applicable.

5. SEPARATION.

(a) If Executive’s employment with the Company is terminated by either party at
any time prior to the Expiration Date, the Company shall pay to Executive his
earned but unpaid salary through the date of termination of employment and shall
reimburse Executive pursuant to Paragraph 3(d) for expenses incurred prior to
the termination, but shall have no obligation to pay any severance or other
compensation or amounts after the date of termination except as specifically
provided in this Section 5.

(b) Subject to Paragraph 5(c) below, if Executive’s employment is terminated
prior to March 31, 2013 (“Expiration Date”) (i) by the Company without Cause, or
(ii) by Executive with Good Reason, the Company will pay Executive (a) his then
current base salary during the “Severance Period”, and (b) the one-time payment
Executive would have been paid, if any, as a Bonus relating to the Fiscal Year
of termination (based on applicable targets, threshold and other Bonus Plan
terms and payable at the same time that Bonus amounts are payable to other plan
participants) prorated to the date of termination (the foregoing items in this
Paragraph 5(b) are collectively referred to as “Severance”). If this Paragraph
5(b) is applicable, the “Severance Period” for the purposes of Paragraph 5(d)
shall be the number of months remaining from the date of such termination to the
Expiration Date, or twelve (12) months, whichever is greater.

(c) If Executive has remained in the continuous employment of the Company
through March 31, 2013 and is thereafter terminated prior to March 31, 2014
(“Expiration Date”) (i) by the Company without Cause, or (ii) by Executive with
Good Reason, Paragraph 5(b) above will be void and of no effect, and the
following terms, conditions and definitions shall apply: the Company will pay
Executive (a) his then current base salary for a period of twelve (12) months,
and (b) the one-time payment Executive would have been paid, if any, as a Bonus
relating to the Fiscal Year of termination (based on applicable targets,
threshold and other Bonus Plan terms and payable at the same time that Bonus
amounts are payable to other plan participants) prorated to the date of
termination (the foregoing items in this Paragraph 5(c) are collectively
referred to as “Severance”). If this Paragraph 5(c) is applicable, the
“Severance Period” for the purpose of Paragraph 5(d) shall equal twelve
(12) months from the date of termination.

(d) Severance shall be payable under the payment schedule that would have
existed if the Executive had been employed by the Company during the Severance
Period; provided, however, that if the payment of any amount of Severance to the
Executive before the date which is six months after the date of Executive’s
separation from service (as defined in Section 409A of the Internal Revenue
code) would cause all or any portion of the Severance to be subject to inclusion
in the Executive’s gross income for federal income tax purposes under
Section 409A(a)(1)(A) of the Internal Revenue Code, then the payment of any such
amount shall be delayed until the first business day after such date (or, if
earlier, the date of the Executive’s death). If Severance is payable pursuant to
this Section 5, Executive shall also be entitled, during the Severance Period,
to continue to participate in the Company’s medical and dental insurance
coverages as are in effect from time to time for corporate employees until the
earlier of (x) Executive’s eligibility under another employer’s medical or
dental plan, (y) the end of the Severance Period, or (z) expiration of the
Executive’s eligibility to participate in such coverages pursuant to COBRA.
Executive agrees that the period of medical and dental coverage under the
Company’s plans shall count against the obligation to provide continuation
coverage under ERISA. In addition, any exercise or other rights with respect to
options for Company stock granted to Executive shall be continue to be subject
to the terms and conditions of the applicable equity



--------------------------------------------------------------------------------

plans and the Executive’s Non-Qualified Stock Option and Restricted Share
Agreements, which remain in full force and effect, including without limitation
the requirement of maintaining “Good Standing”. Executive shall not be entitled
to any bonus or any other payment, compensation amount, option rights, or
benefit other than as described in this Section 5. Severance and the other
rights and benefits provided under Paragraph 5(b) or 5(c) are strictly
contingent upon Executive’s execution of a release of all claims against the
Company (other than the right to receive such Severance and such other benefits)
in form and substance and under procedures determined by the Company in its
discretion to be adequate to effectively waive all such claims under applicable
laws. Executive’s right to Severance and the other rights and benefits provided
under Paragraph 5(b) or 5(c) shall automatically terminate upon any material
breach by Executive of this Agreement or upon the Company’s termination of
Executive’s employment for Cause or upon the Executive’s termination without
Good Reason.

(e) In the event that the Company terminates the Executive without Cause or the
Executive terminates his employment for Good Reason, the Company shall use
reasonable efforts to handle the matter in such a way as to minimize any
negative impact on the Executive’s career or reputation. Notwithstanding
anything to the contrary, if Executive is entitled to payment or other benefit
(“benefits”) under this Agreement and the Change in Control Agreement between
the Company and Executive, based on the same event, Executive will be entitled
to benefits under either this Agreement or the Change in Control Agreement,
whichever provides for greater benefits, but will not be entitled to benefits
under both agreements. If, pursuant to the preceding sentence, benefits are
provided under the Change in Control Agreement but the change in control of the
Company giving rise to benefits under the Change in Control Agreement does not
constitute a change of ownership or effective control of the Company, or a
change in the ownership of a substantial portion of the assets of the Company,
within the meaning of Section 409A of the Internal Revenue Code, benefits shall
be paid to Executive at the time and in the form that they would be paid to him
under Paragraph 5(b) or 5(c) to the extent they are not in excess of the
benefits payable under such applicable Paragraph. Nothing herein requires the
Company to continue to keep the Change in Control agreement in effect.

(f) Each Severance payment and the provision of each benefit under this
Section 5 shall be considered a separate payment and not one of a series of
payments under Section 409A of the Internal Revenue Code.

6. PROTECTIVE COVENANTS. Executive agrees that the Change of Control Agreement,
Restricted Share Agreements, Stock Option Agreements (including non-compete and
other terms), confidentiality and other agreements between the Company and
Executive (“Other Agreements”) and the Company’s codes and policies in effect
(now or in the future) shall remain in full force and effect subject to their
terms, excluding any severance policy, benefits, or other post termination
obligation of the Company except as specified in Paragraph 5(b) or 5(c). This
Agreement shall be in addition to and not in substitute for such Other
Agreements, provided that any material breach, default or violation by Executive
under any such Other Agreements, shall constitute a breach of this Agreement, if
so determined by Company. This Agreement and the Other Agreements are separate
and distinct obligations and are intended to supplement, not conflict with, each
other. However, in the event of any conflict between the terms of those Other
Agreements and this Agreement, such conflict shall be governed by the terms of
this Agreement. Executive acknowledges and agrees that (i) adequate
consideration has been provided for this Agreement as well as the Other
Agreements and that he will not dispute their binding effect, and (ii) both
during and after his employment with the Company, Executive will freely assist
and cooperate with the Company concerning matters in his knowledge or arising
from or relating to his responsibilities with the Company.

7. CONFIDENTIALITY. As used in this Agreement, Confidential Information means
any information concerning the Company or any Affiliate of the Company that is
not ordinarily provided to Persons who are not employees of the Company except
pursuant to a confidentiality agreement, provided that any information that is
or becomes publicly known other than as a result of a breach of this Agreement
by Executive shall not be or shall cease to be Confidential Information.
Executive shall not disclose Confidential Information to any Person other than:
(a) an officer, director or employee of the Company who needs to know such
information in his or her capacity as such and (b) an attorney who has been
retained by the Executive or Company with respect to matters relating to the
Company and in accordance with attorney/client privilege. Executive shall not
use Confidential Information for any purpose unrelated to his duties as an
officer, director or employee of the Company. Nothing in this Agreement will
prohibit Executive from disclosing Confidential Information as necessary to
comply with



--------------------------------------------------------------------------------

valid legal process or investigations or to fulfill a legal duty of Executive,
but Executive shall give the Company prompt notice of such process or
investigation or Executive’s intent to disclose pursuant to such legal duty so
that the Company may take such steps as it deems appropriate to limit or protect
the Confidential Information to be disclosed.

8. CLAIMS. In the event that Executive becomes a party, is threatened to be made
a party, or is required to provide evidence or testimony, to any pending,
threatened or completed investigation, action, suit or proceeding, whether civil
or criminal, relating to the Executive’s service to the Company, the Company
shall Indemnify the Executive as required by and consistent with the
Indemnification Agreement entered into between and Company and Executive dated
April 12, 2010 (“Indemnity Agreement”).

9. ARBITRATION. Any disputes arising out of this Agreement or connected with
Executive’s employment shall be submitted by Executive and the Company to
arbitration in Cleveland, Ohio. The arbitration shall be conducted by the
American Arbitration Association or another arbitral body mutually agreed upon
by the parties. The determination of the arbitrator shall be final and absolute.
Notwithstanding this arbitration provision, the Company shall be entitled to
apply to any court of competent jurisdiction for temporary or permanent
injunctive relief or other equitable relief to enforce Sections 6 or 7. The
decision of the arbitrator may be entered as a judgment in any court of
competent jurisdiction. The non-prevailing party in the Arbitration shall pay
the reasonable legal fees of the other party in enforcing this Agreement.

10. GOVERNING LAW; INTERPRETATION. This Agreement shall be governed by and
construed in accordance with the laws of the State of Ohio. The titles of the
paragraphs have been inserted as a matter of convenience of reference only and
shall not be construed to control or affect the meaning or construction of this
Agreement.

11. SEVERABILITY. In the event that any portion of this Agreement is found to be
in violation of or conflict with any federal or state law, the parties agree
that said portion shall be modified only to the extent necessary to enable it to
comply with such law.

12. ASSIGNMENT. This Agreement shall not be assignable by either party without
the prior written consent of the other; provided that the Company may, without
such consent, assign this Agreement to any Person that acquires all or
substantially all of its assets or otherwise succeeds to all or substantially
all of its business and operations.

13. NOTICES. All notices given under this Agreement shall be in writing. Any
notice may be transmitted by any means selected by the sender. A notice that is
mailed to a party at its address given below, registered or certified mail,
return receipt requested, with all postage prepaid, will be deemed to have been
given and received on the earlier of the date reflected on the return receipt or
the third business day after it is posted. Any notice transmitted by recognized
overnight courier service to a party at its address given below shall be deemed
given and received on the first business day after it is delivered to the
courier. Any notice given by any other means shall be deemed given and received
only upon actual receipt. The addresses of the parties for notice purposes are
as follows:

 

If to the Executive:

  If to the Company:

Peter A. Burke

  STERIS Corporation   5960 Heisley Road   Mentor, Ohio 44060  
Attn: Legal Department

with a copy to:

 

Thomas O. Henteleff

 

c/o Kleinfeld, Kaplan and Becker, LLP

 

1140 19th St. NW, Suite 900

 

Washington, DC 20036

 

Any person may change its address for notice purposes, or add additional persons
to whom copies of any notice should be sent, by written notice to the other
party.



--------------------------------------------------------------------------------

14. REMEDIES. If Executive breaches any of his obligations under this Agreement
in any material respect, then the Company may, at its sole option, terminate all
remaining payments and benefits described in this Agreement and obtain
reimbursement from Executive of all payments and benefits provided pursuant to
Paragraph 5(b) or 5(c) of this Agreement, in addition to other remedies. If,
following Executive’s termination of employment which results in the obligation
to pay Severance, Company breaches its obligations under this Agreement in any
material respect, then Executive may, at his sole option, accelerate all amounts
due under Paragraph 5(b) or 5(c), as applicable, of this Agreement in addition
to other remedies. The breaching party shall also pay expenses and costs
incurred as a result of the breach (including, without limitation, reasonable
attorneys’ fees).

15. ENTIRE AGREEMENT. Subject to the provisions of Section 6 and 8, this
Agreement, together with Exhibit A, is the entire agreement and understanding of
the parties hereto with respect to the subject matter hereof and supersedes any
and all prior and contemporaneous negotiations, understandings and agreements
with regard to the subject matter hereof, whether oral or written, including
without limitation the Executive Retention Agreement dated May 29, 2007 and any
prior Executive employment agreement. Nothing herein changes the Executive’s
employment at will status, and Executive acknowledges and confirms that he is an
employee at will and has no specific duration or promise of employment. The
Company may withhold from any amount payable under this Agreement all federal,
state, local, or other taxes and other deduction required by law, regulation,
ruling or agreement to be withheld. No representation, inducement, agreement,
promise or understanding altering, modifying, taking from or adding to the terms
and conditions hereof shall have any force or effect unless the same is in
writing and validly executed by the parties hereto or is part of a formal
Company benefit plan.

16. SURVIVAL. The following provisions in this Agreement shall survive
termination or expiration of this Agreement for any reason, as shall any other
provisions which by their nature are intended to survive: Sections 5, 6, 7, 8,
9, 10, 12, 13 and 14.

IN WITNESS WHEREOF, the parties hereto have executed this Employment Agreement
as of the day and year first above written.

 

STERIS CORPORATION           EXECUTIVE

By:

 

/s/    WALTER ROSEBROUGH        

   

/s/    PETER A. BURKE        

Name:

  Walter Rosebrough           Name:   Peter A. Burke

Title:

  President & CEO    



--------------------------------------------------------------------------------

EXHIBIT A

Definitions

As used in the Executive Retention Agreement between STERIS Corporation (the
Company) and Peter A. Burke (Executive) dated as of April 1, 2010 (the
“Agreement”), the following terms have the indicated meanings:

“Affiliates” means any Person directly or indirectly controlling, controlled by
or under direct or indirect common control with the Company. For purposes of
this definition, “control” means the power to direct the management and policies
of a Person, directly or through one or more intermediaries, whether through
ownership of voting securities, by contract, or otherwise.

“Cause” means: (i) a material breach of this Agreement by Executive which, if
curable, has not been cured within 30 days after notice from the Company,
(ii) the Executive has engaged in dishonest conduct relating to or affecting the
performance of his responsibilities for the Company, (iii) the Executive has
been convicted of a crime relating to the performance of his duties on behalf of
the Company, or involving moral turpitude or constituting a felony, (iv) the
Executive has committed gross negligence, willful misconduct, or deceit with
respect to the business of the Company, (v) Executive has failed without
adequate justification to perform his duties under this Agreement with at least
the same degree of skill, attention and care that he has exercised in the
performance of his duties to the Company prior to the date of this Agreement,
(vi) the Executive has violated the Company Code of Conduct or other codes,
policies or requirements regarding employee conduct or performance,
(vii) insubordination, (viii) death, or (ix) “Disability” as defined under the
Company’s long term disability plan as in effect from time to time; provided,
however, subsections (ii)-(v) of the “Cause” definition above shall not include
(a) any action by Executive with respect to the marketing, prior to the date of
this Executive Retention Agreement, of the STERIS System 1 and accessories
thereto; (b) any demand or requirement of the FDA, the United States Department
of Justice or a Court of competent jurisdiction that Executive agree to or
otherwise be included as a party to an action arising out of the marketing,
prior to the date of this Executive Retention Agreement, of the STERIS System 1
and accessories thereto; (c) any exercise by Executive of his legal rights with
respect to any demand or requirement described in the preceding clause (b); or
(d) any decision or action of the FDA, the United States Department of Justice
or a Court of competent jurisdiction that results in Executive being subject to
injunctive or other relief resulting from or relating to the marketing, prior to
the date of this Executive Retention Agreement, of the STERIS System 1 and
accessories thereto; provided further, the exclusions from the definition of
“Cause” described in subsections (a)-(d) in this paragraph shall not apply in
the event Executives actions or inactions were, unbeknownst to his supervisor on
or prior to the execution of this Agreement, (x) fraudulent or intentional
violations of law or regulation, (y) undertaken with intent to cause injury to
the Company or with reckless disregard for the best interests of the Company, or
(z) not in compliance with the Other Agreements, the Company’s Code of
Regulations, or his fiduciary duties to the Company.

“Change in Control Agreement” means that certain Change in Control Agreement
between Company and Executive dated March 5, 2001.

“Good Reason” means (i) a reduction in Executive’s salary below the minimum
amount required by Paragraph 3(a) of the Agreement, (ii) the removal of
Executive from the office described in Paragraph 1 of the Agreement other than
for Cause, or (iii) any material breach of the Agreement by the Company which
has not been cured by the Company within 30 days after notice from Executive;
provided, however, termination of employment by Executive will not be considered
a possible “Good Reason” event for purposes of this Agreement unless Executive
provides written notice to the Company describing the purported Good Reason
within sixty (60) days after the occurrence, the Company does not remedy such
event or events within thirty (30) days of the receipt of such notice, and the
Executive terminates his employment on the basis of the purported Good Reason
within thirty (30) days thereafter.

“Fiscal Year” means the fiscal year of Company for financial reporting purposes,
commencing April 1 and ending March 31.

“Person” means any individual and any corporation, partnership, trust,
unincorporated organization, association, limited liability company or other
entity.